Citation Nr: 1516223	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-29 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a denial of service connection for hypertension because the evidence submitted was not new and material.

In June 2010, the Veteran requested hearing before the Board.  In September 2011, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  In an August 2006 decision, the RO continued the denial of service connection for hypertension on the basis that the evidence submitted was not new and material.  The Veteran was notified of this decision and he did not file a timely appeal. 

2.  Evidence received since the August 2006 decision is not new, and in conjunction with previously considered evidence, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for hypertension.


CONCLUSION OF LAW

The evidence received subsequent to the August 2006 decision is not new and material to reopen service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, the RO provided a notice letter to the Veteran in January 2009.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118. 

Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Analysis

The Board notes that the Veteran first filed a claim for entitlement to service connection for hypertension in April 1974, which was denied the same month.  The Veteran did not appeal the decision.  38 C.F.R. § 20.1103.

In June 1976, the Veteran requested to reopen the claim for service connection for hypertension, which was denied in July 1976 on the basis that no new and material evidence had been submitted.  The Veteran did not appeal the decision.  38 C.F.R. § 20.1103.

In October 2005, the Veteran again requested to reopen the claim for service connection for hypertension.  An August 2006 rating decision continued the denial of service connection for hypertension.  The RO indicated in the August 2006 rating decision that the Veteran was originally denied service connection for hypertension in April 1974 on the basis that there was no evidence of treatment for hypertension during the Veteran's active service or within one year of discharge from active service.  The August 2006 rating decision continued to state that a review of previously-cited treatment records show treatment for hypertension beginning in February 1974, and indicate that the Veteran was first diagnosed with hypertension in December 1971.  Other previously-cited treatment records showed ongoing treatment since 1974 for hypertension.  Moreover, the evidence submitted in connection with the August 2006 rating decision was not new and material evidence because it did not related to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim, as there was still no evidence to show diagnosis hypertension while the Veteran was on active duty or within one year of discharge.  The Veteran was notified of the decision and he did not perfect an appeal.  The decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.

The evidence of record at the time of the August 2006 decision consisted of the Veteran's service treatment records; the Application for Compensation and/or Pension Benefits received on October 4, 2005; a statement from the Veteran received on November 15, 2005; Salem VAMC treatment records dated April 22, 2005; West Haven VAMC treatment records dated February 25, 1974 to May 10, 1976; treatment records from Dr. G.S. dated from September 2, 2003 to November 24, 2004; treatment records from Dr. J.D. dated September 23, 2005 to December 16, 2005; treatment records from Dr. S.L. dated December 27, 2005 to February 14, 2003; and the unavailability of treatment records from Dr. N.N. dated February 9, 2006.

The additional evidence received in support of his claim to reopen consists of a statement from the Veteran in support of his claim received on January 14, 2009; treatment records from Dr. J.D. dated from September 23, 2005 to September 26, 2008; notice of disagreement received on December 30, 2009; VA Form 9 received on June 24, 2010; West Haven VAMC treatment records dated from April 26, 1977 to November 17, 1988; VA Form 646 dated October 17, 2014; and a Written Brief Presentation dated March 25, 2015.  

The Board finds that the evidence submitted since the August 2006 rating decision is new because this evidence was not part of the record at the time of the August 2006 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  This additional evidence does not address pertinent symptoms or diagnosis of a disorder during the Veteran's period of active service, that he was diagnosed within one year after discharge from active service, or that the hypertension is related to active service.  Although the evidence is relevant to support the Veteran's contention that he has a current diagnosis of hypertension, this evidence is not relevant to the requirement that the hypertension be related to active service.  As such, this evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  This evidence does not raise a reasonable possibility that the Veteran was diagnosed with hypertension during active service or within one year after discharge from active service.  This evidence also does not raise a reasonable possibility that the hypertension is otherwise related to the Veteran's active service.  The Veteran has not presented evidence that speaks directly to the element which was not of record, namely, that there is a link between the Veteran's active service and hypertension.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for hypertension is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


